Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 16/400,246 which was filed on 5/1/2019. 

Response to Amendment
In the response filed 2/23/2022, Applicant amends claims 1, 6, 9-10, 15, 18, and 20.  Claims 5 and 17 have been cancelled and claims 21-22 have been added.  Accordingly, claims 1-4, 6-16, and 18-22 stand pending.
The 35 USC 101 rejection of claim 20 has been withdrawn in light of the amendments.
The 35 USC 112 rejections of claims 6-14 and 18-19 have been withdrawn in light of the amendments.

Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but are moot in view of new grounds of rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-16, and 18-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving replication requests and determining execution order comprising polling storage queues.
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “comprising a first storage system … with a second storage system” nothing in the claim element precludes the step from practically being performed in the mind.  For example, receiving a request to store data and determining the order to store that data, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements – a first storage system and a second storage system to perform the steps. The storage systems in the steps are recited at a high-level of generality (i.e., as a generic processor, memory, and network performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 2-4, 6-14, 16, 18-19, and 21-22 recited additional elements of the request being synchronous and asynchronous, receiving the request a module from a different module, assigning request to queues, polling queues, and adjusting polling frequency for latency and bandwidth requirements. These additional elements amount to no more than part of the abstract idea or mere extra-solution activity.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using storage systems to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are not patent eligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 15-16, and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 13-14, and 20 of U.S. Patent No. 11138045. Although the claims at issue are not identical, they are not patentably distinct from each other. All limitations in claims 1-4, 15-16, and 20 of the instant application are found in claims 1-3, 13-14, and 20 of the patent 11138045 except for “wherein the determining comprises polling the first queue and the second queue, wherein the polling frequency value is a number of times the first queue is polled before polling the second queue”.  However, Kamvysselis and Emam in the field of data management, teach wherein the determining comprises polling the first queue and the second queue, wherein the polling frequency value is a number of times the first queue is polled before polling the second queue (Kamvysselis, column 2 lines 49-60, note scanning, e.g. polling, the queues) (Emam, column 4 lines 21-32, column 7 lines 42-54, note polling frequency value for polling queues.  When combined with the previous reference this would be for the polling as taught by Kamvysselis).
It would have been obvious to one of ordinary skill in the art before the effective date of filing, with the teachings of the patent (US11138045), Kamvysselis and Emam to modify the patent 11138045 to incorporate the teachings of Kamvysselis and Emam as modified because this would improve the systems efficiency and performance and decrease the unconsumed events accumulating in a queue (Kamvysselis, column 1 lines 39-56) (Emam, column 7 lines 42-54).

Instant Application 16/400,246
Patent 11138045
1. A method for managing an asynchronous and synchronous transmit priority mechanism, comprising a first storage system configured to participate in a replication process with a second storage system, the method comprising: 

receiving a plurality of replication requests in conjunction with the replication process, wherein the plurality of replication requests comprises at least one of a first replication request or a second replication request, wherein the first storage system comprises a plurality of storage devices and the second storage system comprises a plurality of storage devices; and 


determining an execution order to optimize processing of the plurality of replication requests, wherein a first replication request execution order that optimizes processing of the at least one first replication request conflicts with optimizing processing of the at least one second replication request, wherein the determining comprises polling the first queue and the second queue, wherein the polling frequency value is a number of times the first queue is polled before polling the second queue
1. A method for managing an asynchronous and synchronous transmit priority mechanism, comprising a first storage system configured to participate in a replication process with a second storage system, the method comprising: 

receiving a plurality of replication requests in conjunction with the replication process, wherein the plurality of replication requests comprises a plurality of first replication requests and at least one second replication request, wherein the first storage system comprises a plurality of first storage devices and the second storage system comprises a plurality of second storage devices; and 

optimizing the at least one second replication request to optimize processing of the plurality of replication requests by: 








determining an average size associated with the plurality of first replication requests; partitioning the at least one second replication request according to the average size into a plurality of sub-second replication requests; and processing the plurality of sub-second replication requests.
2. The method of Claim 1, wherein the first replication request comprises a synchronous replication request and the second replication request comprises an asynchronous replication request
2. The method of claim 1, wherein the plurality of first replication requests comprise synchronous replication requests and the at least one second replication request comprises an asynchronous replication request.
3. The method of Claim 1, wherein receiving the plurality of replication requests comprises: receiving the plurality of replication requests at a first module, from a second module, wherein the at least one second replication request is optimized at the second module.
13. The method of claim 1, wherein optimizing the at least one second replication request to optimize processing of the plurality of replication requests comprises: receiving at least one optimized second replication request at a first module, from a second module, wherein the at least one second replication request is optimized at the second module; and 


processing the plurality of first replication requests and the at least one optimized second replication request at the first module.
4. The method of Claim 1, wherein receiving the plurality of replication requests comprises: assigning the at least one first replication request to a first queue; and assigning the at least one second replication request to a second queue.
3. The method of claim 1, wherein optimizing the at least one second replication requestor optimize processing of the plurality of replication requests comprises: assigning the plurality of first replication requests to a first queue; assigning the at least one second replication request to a second queue; 


polling the first queue and the second queue according to a polling frequency value to process the plurality of replication requests; and determining that the at least one second replication request requires optimizing prior to processing the at least one second replication request in the second queue.
15. A system for use in managing an asynchronous and synchronous transmit priority mechanism comprising a first storage system configured to participate in a replication process with a second storage system, the system comprising a processor configured to: 


receive a plurality of replication requests in conjunction with the replication process, wherein the plurality of replication requests comprises at least one of a first replication request or a second replication request, wherein the first storage system comprises a plurality of storage devices and the second storage system comprises a plurality of storage devices; and 


determine an execution order to optimize processing of the plurality of replication requests, wherein a first replication request execution order that optimizes processing of the at least one first replication request conflicts with optimizing processing of the at least one second replication request, wherein the determining comprises polling the first queue and the second queue, wherein the polling frequency value is a number of times the first queue is polled before polling the second queue
14. A system for use in managing an asynchronous and synchronous transmit priority mechanism comprising a first storage system configured to participate in a replication process with a second storage system, the system comprising a processor configured to: 


receive a plurality of replication requests in conjunction with the replication process, wherein the plurality of replication requests comprises a plurality of first replication request and at least one second replication request, wherein the first storage system comprises a plurality of first storage devices and the second storage system comprises a plurality of second storage devices; and 

optimize the at least one second replication request to optimize processing of the plurality of replication requests by: determining an average size associated with the plurality of first replication requests; 






partitioning the at least one second replication request according to the average size into a plurality of sub-second replication requests; and processing the plurality of sub-second replication requests.
16. The system of Claim 15, wherein the system configured to receive the plurality of replication requests is further configured to: assign the at least one first replication request to a first queue; and assign the at least one second replication request to a second queue.
3. The method of claim 1, wherein optimizing the at least one second replication requestor optimize processing of the plurality of replication requests comprises: assigning the plurality of first replication requests to a first queue; assigning the at least one second replication request to a second queue; 


polling the first queue and the second queue according to a polling frequency value to process the plurality of replication requests; and determining that the at least one second replication request requires optimizing prior to processing the at least one second replication request in the second queue.
20. A computer program product for managing an asynchronous and synchronous transmit priority mechanism, the computer program product comprising: a computer readable storage medium having computer executable program code embodied therewith, the program code executable by a computer processor to: 


receive a plurality of replication requests in conjunction with a replication process, wherein the plurality of replication requests comprises at least one of a first replication request or a second replication request, wherein a first storage system comprising a plurality of storage devices is configured to participate in the replication process with a second storage system comprising a plurality of storage devices; and 


determine an execution order to optimize processing of the plurality of replication requests, wherein a first replication request execution order that optimizes processing of the at least one first replication request conflicts with optimizing processing of the at least one second replication request, wherein the determining comprises polling the first queue and the second queue, wherein the polling frequency value is a number of times the first queue is polled before polling the second queue
20. A computer program product for managing an asynchronous and synchronous transmit priority mechanism, the computer program product comprising: a non-transitory computer readable storage medium having computer executable program code embodied therewith, the program code executable by a computer processor to: 


receive a plurality of replication requests in conjunction with a replication process, wherein the plurality of replication requests comprises a plurality of first replication requests and at least one second replication request, wherein a first storage system comprising a plurality of first storage devices is configured to participate in the replication process with a second storage system comprising a plurality of second storage devices; and 

optimize the at least one second replication request to optimize processing of the plurality of replication requests by: determining an average size associated with the plurality of first replication requests; partitioning the at least one second replication request according to the average size into a plurality of sub-second replication requests; and processing the plurality of sub-second replication requests.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 15-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamvysselis et al. (US6496908), hereinafter Kamvysselis, in view of Emam et al. (US9632850), hereinafter Emam.

Regarding Claim 1:
Kamvysselis teaches:
A method for managing an asynchronous and synchronous transmit priority mechanism, comprising a first storage system configured to participate in a replication process with a second storage system (Kamvysselis, column 1 49-56, column 2 lines 4-16 and lines 49-60, note synchronously and asynchronous replication processes), the method comprising: 
receiving a plurality of replication requests in conjunction with the replication process, wherein the plurality of replication requests comprises at least one of a first replication request or a second replication request, wherein the first storage system comprises a plurality of storage devices and the second storage system comprises a plurality of storage devices (Kamvysselis, column 2 lines 49-60, column 5 lines 52-64, column 7 lines 10-21, note receiving a plurality of mirroring request, e.g. replication requests, to mirror source data to remote mirrors; note queues); and 
determining an execution order to optimize processing of the plurality of replication requests, wherein a first replication request execution order that optimizes processing of the at least one first replication request conflicts with optimizing processing of the at least one second replication request (Kamvysselis, column 9 lines 13-25, note determining the pending request on the synchronous-mirroring queue affect the latency as perceived by the host and are given priority over the asynchronous-mirror queue, which is interpreted as determining an execution order wherein a first replication request, synchronous request, conflicts with the second replication request, asynchronous requests), wherein the determining comprises polling the first queue and the second queue (Kamvysselis, column 2 lines 49-60, note scanning, e.g. polling, the queues) 
While Kamvysselis teaches polling the first and second queues, Kamvysselis doesn’t specifically teach polling according to a polling frequency value.  However, Emam is in the same field of endeavor, data management, and Emam teaches:
polling the first queue and the second queue according to a polling frequency value, wherein the polling frequency value is a number of times the first queue is polled before polling the second queue (Emam, column 4 lines 21-32, column 7 lines 42-54, note polling frequency value for polling queues.  When combined with the previous reference this would be for the polling as taught by Kamvysselis)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Emam because this would improve the systems efficiency and performance and decrease the unconsumed events accumulating in a queue (Emam, column 7 lines 42-54).

Regarding Claim 2:
Kamvysselis shows the method as disclosed above;
Kamvysselis further teaches:
wherein the first replication request comprises a synchronous replication request and the second replication request comprises an asynchronous replication request (Kamvysselis, column 2 lines 49-60, column 5 lines 52-64, column 7 lines 10-21, note receiving a plurality of mirroring request, e.g. replication requests of both synchronous and asynchronous requests).

Regarding Claim 3:
Kamvysselis shows the method as disclosed above;
Kamvysselis further teaches:
wherein receiving the plurality of replication requests comprises: receiving the plurality of replication requests at a first module, from a second module, wherein the at least one second replication request is optimized at the second module (Kamvysselis, figure 1, column 9 lines 13-25, note optimizing the requests is done with remote adapters, 28, and then sent to mirrors, 26, which is interpreted as receiving the request at a first module, 26, from a second module, 28, that performs the optimization).

Regarding Claim 4:
Kamvysselis shows the method as disclosed above;
Kamvysselis further teaches:
wherein receiving the plurality of replication requests comprises: assigning the at least one first replication request to a first queue (Kamvysselis, column 5 lines 52-64, column 6 lines 9-29, note assigning synchronous request to synchronous queues); and 
assigning the at least one second replication request to a second queue (Kamvysselis, column 7 lines 10-31, note assigning asynchronous request to asynchronous queues).

Regarding Claim 6:
Kamvysselis as modified shows the method as disclosed above;
Kamvysselis as modified further teaches:
wherein polling the first queue and the second queue according to the polling frequency value comprises: polling the first queue for the at least one first replication request (Kamvysselis, column 2 lines 49-60, note scanning, e.g. polling, the queues), wherein the first queue is repeatedly polled a number of times fewer than the polling frequency value (Emam, column 7 lines 42-54, note reducing the polling frequency would result in polling fewer times than the original frequency value); and 
after repeatedly polling the first queue the number of times, polling the second queue for the at least one second replication request (Kamvysselis, column 2 lines 49-60, column 9 lines 13-25, note scanning, e.g. polling, the queues; note the first queue, synchronous mirror queue, is polled first to reduce latency and the second queue is polled after).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Emam because this would improve the systems efficiency and performance and decrease the unconsumed events accumulating in a queue (Emam, column 7 lines 42-54).

Regarding Claim 7:
Kamvysselis as modified shows the method as disclosed above;
Kamvysselis as modified further teaches:
wherein the number of times fewer than the polling frequency value is one less than the polling frequency value (Kamvysselis, column 2 lines 49-60, note scanning, e.g. polling, the queues) (Emam, column 7 lines 42-54, note reducing the polling frequency would result in polling fewer times than the original frequency value and may be one less).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Emam because this would improve the systems efficiency and performance and decrease the unconsumed events accumulating in a queue (Emam, column 7 lines 42-54).

Regarding Claim 8:
Kamvysselis as modified shows the method as disclosed above;
Kamvysselis as modified further teaches:
wherein polling the second queue for the at least one second replication request comprises: after polling the second queue once, repeatedly polling the first queue the number of times fewer than the polling frequency value (Kamvysselis, column 2 lines 49-60, column 9 lines 13-25, note scanning, e.g. polling, the queues; note the first queue, synchronous mirror queue, is polled first to reduce latency and the second queue is polled after.  Therefore, after the second queue is polled the system will return to polling the first queue) (Emam, column 7 lines 42-54, note reducing the polling frequency would result in polling fewer times than the original frequency value).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Emam because this would improve the systems efficiency and performance and decrease the unconsumed events accumulating in a queue (Emam, column 7 lines 42-54).

Regarding Claim 9:
Kamvysselis as modified shows the method as disclosed above;
Kamvysselis as modified further teaches:
wherein polling the first queue and the second queue according to the polling frequency value comprises: polling the first queue for the at least one first replication request (Kamvysselis, column 2 lines 49-60, column 9 lines 13-25, note scanning, e.g. polling, the queues); 
determining the first queue is empty (Kamvysselis, column 2 lines 49-60, column 9 lines 13-25, note scanning, e.g. polling, the queues; note polling the first queue first to reduce latency and then polling the second queue, therefore when the second queue is not polled until the first queue is determined to be empty); and 
in response, polling the second queue for the at least one second replication request (Kamvysselis, column 2 lines 49-60, column 9 lines 13-25, note scanning, e.g. polling, the queues; note polling the first queue first to reduce latency and then polling the second queue).

Regarding Claim 10:
Kamvysselis as modified shows the method as disclosed above;
Kamvysselis as modified further teaches:
tuning the polling frequency value to optimize the processing of the plurality of replication requests (Emam, column 7 lines 42-54, note decreasing the polling frequency value for polling queues to optimize processing)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Emam because this would improve the systems efficiency and performance and decrease the unconsumed events accumulating in a queue (Emam, column 7 lines 42-54).

Regarding Claim 11:
Kamvysselis as modified shows the method as disclosed above;
Kamvysselis as modified further teaches:
wherein tuning the polling frequency value comprises: determining a latency associated with processing the at least one first replication request (Kamvysselis, column 9 lines 13-25, note the asynchronous requests receive lower priority than the synchronous request because the synchronous request directly affect latency as perceived by the host which means a latency has been determined and associated with processing the requests); and 
tuning the polling frequency value according to a range that meets a latency requirement (Emam, column 7 lines 42-54, note decreasing the polling frequency value for polling queues to optimize processing, which is done according to number of events in the queues and thus is interpreted as a latency requirement.  When combined with Kamvysselis this would result in meeting the latency requirements)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Emam because this would improve the systems efficiency and performance and decrease the unconsumed events accumulating in a queue (Emam, column 7 lines 42-54).

Claim 15 discloses substantially the same limitations as claim 1 respectively, except claim 15 is directed to a system while claim 1 is directed to a method. Therefore claim 15 is rejected under the same rationale set forth for claim 1.

Claim 16 discloses substantially the same limitations as claim 4 respectively, except claim 16 is directed to a system while claim 4 is directed to a method. Therefore claim 16 is rejected under the same rationale set forth for claim 4.

Claim 18 discloses substantially the same limitations as claim 6 respectively, except claim 18 is directed to a system while claim 6 is directed to a method. Therefore claim 18 is rejected under the same rationale set forth for claim 6.

Claim 19 discloses substantially the same limitations as claim 7 respectively, except claim 19 is directed to a system while claim 7 is directed to a method. Therefore claim 19 is rejected under the same rationale set forth for claim 7.

Claim 20 discloses substantially the same limitations as claim 1 respectively, except claim 20 is directed to a computer program product while claim 1 is directed to a method. Therefore claim 20 is rejected under the same rationale set forth for claim 1.

Regarding Claim 21:
Kamvysselis as modified shows the method as disclosed above;
Kamvysselis as modified further teaches:
wherein tuning the polling frequency value according to the range that meets the latency requirement comprises: adjusting the polling frequency value to provide additional bandwidth range associated with the second replication request while continuing to meet the latency requirement (Kamvysselis, column 9 lines 13-25, note the asynchronous requests receive lower priority than the synchronous request because the synchronous request directly affect latency as perceived by the host which means a latency has been determined and associated with processing the requests) (Emam, column 1, lines 36-43, column 7 lines 42-54, note decreasing the polling frequency value for polling queues to optimize processing, which is done according to number of events in the queues and thus is interpreted as a latency requirement; note that the polling frequency impacts the bandwidth between systems and thus reducing the polling frequency will also increase bandwidth.  When combined with Kamvysselis this would result in meeting the latency requirements).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Emam because this would improve the systems efficiency and performance and decrease the unconsumed events accumulating in a queue (Emam, column 7 lines 42-54).

Claim 22 discloses substantially the same limitations as claim 21 respectively, except claim 22 is directed to a system while claim 21 is directed to a method. Therefore claim 22 is rejected under the same rationale set forth for claim 21.

Claim Rejections - 35 USC § 103

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamvysselis in view of Emam and Yan et al. (US9684561), hereinafter Yan.

Regarding Claim 12:
Kamvysselis as modified shows the method as disclosed above;
Kamvysselis as modified further teaches:
wherein tuning the polling frequency value (Emam, column 7 lines 42-54, note decreasing the polling frequency); and 
tuning the polling frequency value according to a bandwidth range that meets a requirement (Emam, column 7 lines 42-54, note decreasing the polling frequency value for polling queues to optimize processing, which is done according to number of events in the queues and thus is interpreted as a requirement).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Emam because this would improve the systems efficiency and performance and decrease the unconsumed events accumulating in a queue (Emam, column 7 lines 42-54).
While Kamvysselis as modified teaches polling the queues and tuning the polling frequency, Kamvysselis as modified doesn’t specifically teach determining a bandwidth requirement associated with processing the at least one second replication request; and tuning the polling frequency to meet the bandwidth requirement.  However, Yan is in the same field of endeavor, data management, and Yan teaches:
determining a bandwidth requirement associated with processing the at least one second replication request (Yan, column 14 lines 7-18 and column 19 lines 29-46, note bandwidth requirements of the clients and reducing polling frequency to conserve bandwidth.  When combined with the previously cited references this would be for the requirements of the first and second requests and polling frequency tuning)
tuning the polling frequency value according to a bandwidth range that meets the bandwidth requirement (Yan, column 14 lines 7-18 and column 19 lines 29-46, note bandwidth requirements of the clients and reducing polling frequency to conserve bandwidth.  When combined with the previously cited references this would be for the requirements of the first and second requests and polling frequency tuning)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Yan as modified because this would improve the efficiency of the system. 

Regarding Claim 13:
Kamvysselis as modified shows the method as disclosed above;
Kamvysselis as modified further teaches:
wherein tuning the polling frequency value comprises: tuning the polling frequency value to balance a latency requirement associated with the first replication request (Kamvysselis, column 9 lines 13-25, note the asynchronous requests receive lower priority than the synchronous request because the synchronous request directly affect latency as perceived by the host which means a latency has been determined and associated with processing the requests) (Emam, column 7 lines 42-54, note decreasing the polling frequency value for polling queues to optimize processing, which is done according to number of events in the queues and thus is interpreted as a latency requirement.  When combined with Kamvysselis this would result in meeting the latency requirements)
While Kamvysselis as modified teaches polling the queues and tuning the polling frequency, Kamvysselis as modified doesn’t specifically teach determining a bandwidth range associated with the second replication request.  However, Yan is in the same field of endeavor, data management, and Yan teaches:
 providing a bandwidth range associated with the second replication request (Yan, column 14 lines 7-18 and column 19 lines 29-46, note bandwidth requirements of the clients and reducing polling frequency to conserve bandwidth is interpreted as a bandwidth range.  When combined with the previously cited references this would be for the requirements of the first and second requests and polling frequency tuning).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Yan as modified because this would improve the efficiency of the system.

Regarding Claim 14:
Kamvysselis as modified shows the method as disclosed above;
Kamvysselis as modified further teaches:
wherein tuning the polling frequency value comprises: using a machine learning system to tune the polling frequency value (Emam, column 7 lines 42-54, note decreasing the polling frequency value for polling queues to optimize processing, which is done according to number of events in the queues and thus is interpreted as a form of machine learning).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Emam because this would improve the systems efficiency and performance and decrease the unconsumed events accumulating in a queue (Emam, column 7 lines 42-54).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bello et al. (US20060149898) teaches reordering/optimizing storage request queues;
Salvi et al. (US20100299447) teaches adjusting a polling frequency for data replication.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        5/31/2022


/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152